This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 34,092

 5 PAUL VILLANUEVA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Stephen K. Quinn, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Law Offices of the Public Defender
13   Jorge A. Alvarado, Chief Public Defender
14   Karl Erich Martell, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1   {1}   Defendant appeals his convictions for kidnapping, aggravated burglary; assault

 2 with the intent to commit a violent felony on a household member; two counts of

 3 criminal sexual penetration (CSP) with a deadly weapon; four counts of aggravated

 4 assault upon a peace officer; and resisting, evading, and obstructing an officer of the

 5 law. [MIO 1; DS 1; RP v.2/567-68] Our notice proposed to affirm. Defendant filed a

 6 memorandum in opposition and motion to amend the docketing statement. We deny

 7 Defendant’s motion to amend the docketing statement and remain unpersuaded by

 8 Defendant’s arguments, and therefore affirm.

 9   {2}   We address first Defendant’s motion to amend his docketing statement.

10 Defendant seeks to add the issue of whether there was sufficient evidence to sustain

11 his conviction for aggravated assault. [MIO 12-14] As support for this issue,

12 Defendant refers to State v. Boyer, 1985-NMCA-029, 103 N.M. 655, 712 P.2d 1.

13 [MIO 12, 14] Defendant argues that video from the lapel cameras of the four police

14 officers indicates that Defendant only pointed a gun at two officers, and it was the

15 presence of the gun that caused the other officers to duck. [MIO 14] Defendant’s

16 argument asks us to reweigh the evidence, which we do not to do on appeal. State v.

17 Sedillo, 2001-NMCA-001, ¶ 6, 130 N.M. 98, 18 P.3d 1051 (“This Court does not

18 weigh the evidence and may not substitute its judgment for that of the trial court.”).

19 As observed in our notice, the record indicates that four law enforcement officers

                                              2
 1 testified at trial that Defendant pointed a gun at them and that they were in imminent

 2 fear of being shot by Defendant. [CN 8] We hold that this was sufficient evidence to

 3 convict Defendant of aggravated assault. Cf. State v. Charlton, 1992-NMCA-124, ¶ 7,

 4 115 N.M. 35, 846 P.2d 341 (holding that victim’s testimony that the defendant “took

 5 a gun out of his back pocket, pointed it at [the victim’s] head, and threatened to kill

 6 him” constituted sufficient evidence to sustain a conviction for aggravated assault with

 7 a deadly weapon). Further, “[c]ontrary evidence supporting acquittal does not provide

 8 a basis for reversal because the jury is free to reject Defendant’s version of the facts.”

 9 State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971 P.2d 829. Because the issue

10 Defendant seeks to add is not viable, we deny his motion to amend. See State v.

11 Sommer, 1994-NMCA-070, ¶ 11, 118 N.M. 58, 878 P.2d 1007 (denying a motion to

12 amend the docketing statement based upon a determination that the argument sought

13 to be raised was not viable).

14   {3}   Apart from his motion to amend the docketing statement, Defendant continues

15 to raise four issues on appeal. With respect to the denial of Defendant’s motion to

16 suppress, he argues first that no exigent circumstances justified the officers’

17 warrantless search, and second, that Defendant had an expectation of privacy in

18 Victim’s home. [MIO 3-7] Third, Defendant argues that his convictions for four

19 counts of aggravated assault on a police officer violate double jeopardy. [MIO 7-8]

                                               3
 1 Fourth, Defendant contends that his convictions for two counts of criminal sexual

 2 penetration with a deadly weapon violate double jeopardy. [MIO 8-12]

 3   {4}   We turn to Defendant’s first and second arguments that no exigent

 4 circumstances justified the officers’ warrantless search and that Defendant had an

 5 expectation of privacy in Victim’s home. [MIO 3-7] As support for his continued

 6 argument, Defendant refers to State v. Franklin, 1967-NMSC-151, 78 N.M. 127, 428

 7 P.2d 982, and Boyer, 1985-NMCA-029. [MIO 6] For the same reasons provided in our

 8 notice, we hold that there was substantial evidence to support the district court’s

 9 finding of exigent circumstances and a lack of standing to challenge the warrantless

10 search. See State v. Crocco, 2014-NMSC-016, ¶ 22, 327 P.3d 1068 (holding that a

11 defendant failed to show that he had standing when he “did not respond to the

12 officers’ questions about whether he had permission to be there or whether the

13 residents of the house knew he was there[,]” the homeowner did not testify, and the

14 defendant’s friend testified that he dropped the defendant at the residence so that he

15 could pick up his car); State v. Aragon, 1997-NMCA-087, ¶ 18, 123 N.M. 803, 945

16 P.2d 1021 (upholding a district court’s finding of exigency where the victim told

17 officers earlier in the day that the defendant had hit and bruised her, a domestic

18 disturbance was reported to dispatch, a woman outside of the apartment stated that

19 there was fighting inside, officers could hear yelling coming from the apartment, the



                                             4
 1 fighting continued after the officers came inside, and officers saw the defendant with

 2 his arm around the victim’s neck and a knife in his hand upon entry).

 3   {5}   Third, Defendant continues to argue that his convictions for four counts of

 4 aggravated assault on a peace officer violate double jeopardy. As support for his

 5 continued argument, Defendant refers to Boyer, 1985-NMCA-029. [MIO 8] Our

 6 notice observed that the Legislature has demonstrated an intent to make each victim

 7 of assault the subject of a separate charge, and evidence was presented at trial that

 8 each victim subjectively felt an objectively reasonable fear of imminent harm as a

 9 result of Defendant’s conduct. As such, for the reasons extensively detailed in our

10 notice, we are unpersuaded that Defendant’s right to be free from double jeopardy was

11 violated. See State v. Roper, 2001-NMCA-093, ¶ 12, 131 N.M. 189, 34 P.3d 133

12 (stating that it is permissible to convict or sentence a defendant for two counts of

13 assault for pointing a gun at two persons at the same time because the legislative focus

14 of the assault statutes is protection of victims from mental harm).

15   {6}   Fourth, Defendant continues to argue that his convictions for two counts of

16 criminal sexual penetration (CSP) with a deadly weapon violate double jeopardy.

17 [MIO 8-12] As support for his continued argument, Defendant refers to Boyer, 1985-

18 NMCA-029. [MIO 10, 12] As provided in our notice, evidence was presented that

19 Defendant’s penis penetrated both Victim’s mouth and vagina. See generally Herron

20 v. State, 1991-NMSC-012, ¶ 15, 111 N.M. 357, 805 P.2d 624 (enumerating six factors

                                              5
 1 to consider in evaluating whether a continuous sexual attack constitutes multiple

 2 offenses and concluding that penetrations of separate orifices with the same object is

 3 enough, on its own, to constitute separate offenses). We acknowledge Defendant’s

 4 continued reliance on State v. Mares, 1991-NMCA-052, 112 N.M. 193, 812 P.2d

 5 1341, to support his argument that the evidence does not establish multiple offenses.

 6 [MIO 11-12; DS 12] We note that Mares is distinguishable because it addresses the

 7 crime of battery, not criminal sexual penetration. Accordingly, for the reasons

 8 extensively detailed in our notice, [CN 10-11] we hold that no double jeopardy

 9 violation occurred.

10   {7}   To conclude, for the reasons detailed in our notice and discussed above, we

11 affirm.

12   {8}   IT IS SO ORDERED.


13                                         __________________________________
14                                         LINDA M. VANZI, Judge


15 WE CONCUR:



16 _________________________________
17 MICHAEL D. BUSTAMANTE, Judge



18 _________________________________

                                             6
1 MICHAEL E. VIGIL, Judge




                            7